First Century Bancorp. 10-Q FIRST CENTURY BANCORP. Exhibit 32Section 1350 Certifications CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, the Principal Executive Officer and the Principal Financial and Accounting Officer of First Century Bancorp. (the “Company”), certify that, to their knowledge on the date of this certification: 1. The quarterly report of the Company for the period ended September 30, 2010 as filed with the Securities and Exchange Commission on this date (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 15, 2010 By: /s/ William R. Blanton Name: William R. Blanton Title: Chief Executive Officer (Principal Executive Officer) Date: November 15, 2010 By: /s/ Denise Smyth Name: Denise Smyth Title: Principal Financial and Accounting Officer
